Order entered February 18, 2020




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00133-CV

                      IN THE INTEREST OF M.H. AND T.H., CHILDREN

                        On Appeal from the 256th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-16-26862

                                           ORDER
       Before the Court is appellee’s February 13, 2020 second agreed motion for extension of

time to file her responsive brief. We GRANT the motion and ORDER appellee’s responsive

brief be filed no later than March 18, 2020. We caution appellee that further extension requests

will be disfavored.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE